Citation Nr: 0617058	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decision of the 
Portland, Oregon, Regional Office (RO).  By a rating action 
of April 2003, the RO granted service connection for PTSD and 
assigned a 30 percent disability rating.  The veteran has 
appealed this initial evaluation of his PTSD.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In December 2003, the RO 
denied the veteran's claim for nonservice-connected pension 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.  

A.  Entitlement to a higher evaluation for PTSD.

The veteran is seeking a rating in excess of 30 percent for 
PTSD.  The Board has determined that additional development 
is necessary prior to completion of its appellate review of 
these claims for the following reasons.  

With regard to his claim for a higher evaluation for PTSD, 
the Board notes that the veteran's most recent comprehensive 
psychiatric examination for compensation and pension purposes 
was conducted in February 2003.  The veteran was diagnosed 
with PTSD; major depressive disorder, recurrent; and 
substance abuse (heroin).  At that time, a Global Assessment 
of Function (GAF) score of 65 was assigned.  The examiner 
stated that the veteran's psychiatric problems were 
complicated by heroin use.  He noted that the veteran also 
had difficulty maintaining work because of loss of 
concentration and inability to follow through.  The examiner 
stated that it was hard to judge the link between the heroin 
abuse and the PTSD; however, the veteran reported that heroin 
was the only thing that relieved his symptoms.  The examiner 
explained that the heroin abuse had impaired the veteran's 
ability to resolve the PTSD symptoms.  

Received in January 2005 were VA outpatient treatment 
reports, dated from March 2004 through January 2005, which 
show that the veteran received ongoing evaluation and 
treatment for several disabilities, including PTSD.  The 
veteran was seen for a psychiatric evaluation in November 
2004; at that time, he complained of nightmares, difficulty 
sleeping, intrusive thoughts, and erratic behavior.  The 
veteran also reported being upset due to a lack of contact 
with his children.  The veteran also reported having had 
thoughts of suicide and anger outbursts, although he denied 
any history of violence.  The veteran acknowledged that he 
had gone through many treatment programs for heroin abuse.  
Following a mental status examination, the veteran was 
diagnosed with heroin dependence, chronic, severe; history of 
PTSD, difficult to evaluate; R/O substance-induced mood 
disorder (depression); and nicotine dependence.  A GAF score 
of 40 was assigned.  The examiner stated that the veteran had 
some risk factors for self harm, to include his addiction, 
chronic pain, social isolation, and his age; however, he 
stated that he did not have any intention to self harm, and 
did not appear to be at imminent short-term risk.  

The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  In this regard, the Board notes that the medical 
evidence reflects some confusion as to the extent of 
disability the veteran manifests due to his PTSD, alone.  
Thus, the current status of the PTSD is uncertain, and a 
follow-up examination is indicated.  For this reason, the 
case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology, to the extent possible.  

B.  Pension benefits.

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes on 
the basis that he is unable, due to his multiple 
disabilities, to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b) (2), 4.15, 4.17 (2005).  

The RO's most recent evaluation of the veteran's nonservice-
connected disabilities is set forth in the December 2003 
rating decision.  Significantly, it was determined that the 
veteran has the following nonservice-connected disabilities: 
degenerative disc disease, thoracic and lumbar spine, rated 
10 percent disabling; and benign prostatic hypertrophy, rated 
noncompensably disabling.  The veteran is also service 
connected for post-traumatic stress disorder (PTSD), rated as 
30 percent disabling.  The combined rating for pension 
purposes was calculated to be 40 percent.  

The record suggests that the veteran has additional 
disabilities that have not yet been rated by the RO.  
Significantly, VA outpatient treatment reports, dated from 
March 2004 through January 2005, reflect ongoing treatment 
for chronic cellulitis of the lower extremities; 
onychocryptosis, left hallux; and hepatitis C.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. 
§§ 3.340(a), 4.15, and 4.17 (2005) (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation must 
be performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").  Disability ratings have not been assigned for 
these conditions.  In this regard, contemporaneous and 
thorough examination would be of assistance in clarifying the 
nature of the veteran's disabilities and would be instructive 
with regard to the appropriate disposition of the issue 
submitted for appellate consideration.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should provide notice of 
evidence needed to establish entitlement 
to an increased rating, to include 
records of treatment pursuant to 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If additional 
evidence is identified, attempts to 
obtain the evidence should be undertaken 
and documented in the claims folder.  

2.  The AOJ should arrange for the 
veteran to be afforded a psychiatric 
examination to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner.  The examiner should 
differentiate symptoms of PTSD from those 
of any co-existing disorders including 
the veteran's longstanding history of 
heroin dependence, and provide a GAF 
score based on PTSD alone (excluding, if 
possible, function impairment due to 
heroin dependence or drug abuse).  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any opinion given.  The examiner is 
then requested to offer an opinion as to 
whether and to what degree the veteran's 
PTSD renders him incapable of obtaining 
and maintaining gainful employment.  For 
any psychiatric disorder(s) other than 
PTSD that are identified, the examiner 
should state what, if any, additional 
disability is associated with those 
disabilities.  

3.  The veteran should be afforded a VA 
general medical examination to assess the 
severity, for pension purposes, of his 
current disabilities.  The claims folder 
should be made available to the examiner 
for review.  The examiner is also 
requested to complete an examination of 
the (a) thoracic and lumbar spine 
(degenerative disc disease and 
scoliosis), (b) a genitourinary 
examination to ascertain the severity of 
the veteran's benign prostatic 
hypertrophy, (c) an endocrine examination 
to ascertain the nature and severity of 
hepatitis C, (d) a skin diseases 
examination (onychocryptosis and 
cellulitis of the lower extremities, and 
(d) any other appropriate examinations 
deemed necessary by the examiner.  

4.  Thereafter, the AOJ should reconsider 
the veteran's claims.  In considering the 
claim for pension benefits, the veteran's 
nonservice-connected disorders must be 
re-rated.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


